Dewey, J.
It has become well settled law, that towns are not necessarily chargeable with damage arising from every obstruction within the limits of a located highway. They are not liable for such obstructions in portions of the highway not a part of the travelled path, and not so connected with it that they will affect the security or convenience for travel of those using the travelled path.
Hence, in a late case, Shepardson v. Colerain, 13 Met. 55, it was held, where the injury was sustained by a party using *501the public road for the purpose of entering upon his private way, although it was occasioned by an obstruction within the limits of the located highway, but without the road for public travel, that the town was not liable.
The present case presents a question very similar in principle. The court instructed the jury, that if the alleged obstruction rendered the public highway unsafe, and thereby caused the injury complained of, the defendants were liable. The jury were also instructed, that the defendants were bound to have the highway of sufficient width for travelling. But the plaintiff insists that, if any obstruction within the limits of the located highway occasioned an injury to a traveller passing from the public highway to a road leading to the station of the Vermont and Massachusetts Railroad, the defendants were liable. It is important to bear in mind the character of this way, leading to the station of the railroad. The counsel have spoken of it as a road by dedication. - The facts as to its origin are stated in the report. It was a way opened on the north side of the railroad track, and parallel with it, to enable ■persons to pass to and from the station. It had been recently opened, and was used for this purpose. There was nothing to show a dedication of this road to the public, and a surrender of the control of the same by the railroad corporation; nothing to show that the corporation might not, the next month, shut it up, and open another way. It was, to all intents and purposes, under their control, the public having only an implied license to pass over it to and from the station. Whenever it shall have acquired a different character, and shall by dedication have become a public highway, so far forth as that the railroad corporation will be taken to have lost all control over it as their way, the public duty may devolve upon the town of Wendell, of keeping the same, and their own highway in the part leading to it, in safe and convenient repair, or to give the notice required by St. 1846, c. 203, § 3. We think, upon the facts stated in the present case, the instructions of the court of common pleas wTere right, and that the defendants were not liable for an injury sustained by a traveller passing from the highway to the way leading to the railroad station, by an *502obstruction which furnished no ground of complaint against the town in reference to the public travel on the highway.

Judgment on the verdict.